AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                  United States of America                         )
                             Plaintiff                             )
                                v.                                 )      Case No.    17-CR-00372
                        Michael Watts                              )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Associate (Mentee) Counsel for Michael Watts                                                                          .


Date:          10/06/2019
                                                                                              Attorney’s signature


                                                                                        Christopher Wright (CW8079)
                                                                                          Printed name and bar number
                                                                                     Law Office of Christopher Wright
                                                                                              305 Broadway
                                                                                          New York, NY 10007

                                                                                                    Address

                                                                                         wrightlawnyc@gmail.com
                                                                                                E-mail address



                                                                                               Telephone number



                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
